USCA11 Case: 19-14803    Date Filed: 11/18/2020   Page: 1 of 9



                                                          [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14803
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 3:19-cr-00069-RV-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

DEMETRIUS L. SPRINGS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                           (November 18, 2020)

Before GRANT, LAGOA, and LUCK, Circuit Judges.


PER CURIAM:
          USCA11 Case: 19-14803        Date Filed: 11/18/2020    Page: 2 of 9



      Defendant Demetrius Springs pleaded guilty to one count of perjury. In the
plea agreement, he also agreed to pay a $100 special assessment on or before the

date of sentencing; he agreed that if he could not pay at that time he would
participate in the Inmate Financial Responsibility Program. He now argues for the
first time on appeal that he was denied the right to allocution, and that the district
court improperly delegated its judicial function in permitting his $100 special
assessment to be discharged via the IFRP. Because the district court did not
commit plain error, we affirm.

                                           I.
      According to Springs, the crimes at issue here started as an attempt to
preserve evidence. At all times relevant to this appeal, Springs had been housed by
the Florida Department of Corrections, and apparently by 2014 he had undergone
mistreatment at the hands of the prison officials. So in February 2014, he filed for
an emergency injunction. Per prison policy, camera footage is overwritten after 30

days, so it is understandable that Springs wanted to get the court’s attention.
      Less understandable is how he went about doing so. In response to
Springs’s filing, a magistrate judge held a two-day hearing in June 2014 to
determine whether Springs was under imminent danger of serious physical injury.
It was in that hearing where Springs testified to shocking instances of abuse. He
claimed that he was gassed, beaten, sprayed with chemicals, shot with a “beanbag-

type device,” palm punched, and body slammed. He also claimed to have had his
hand shut in a door flap. The magistrate judge, however, found that this testimony



                                           2
          USCA11 Case: 19-14803           Date Filed: 11/18/2020   Page: 3 of 9



was “belied by other evidence of record, and likely crafted by the defendant for the
purpose of furthering this litigation.”

      Springs’s testimony gave rise to an indictment for eight counts of perjury in
the United States District Court for the Northern District of Florida. The
indictment was returned on June 18, 2019. At first, Springs was represented by
attorney Ronald Johnson, but then Springs requested that he be allowed to
represent himself. The court granted his request.
      A little more than two weeks later, Springs entered into a plea agreement

with the government. In the agreement, he pleaded guilty to only one of the eight
counts of perjury—the count in which Springs claimed to have been shot with a
“beanbag-type device.” The agreement provided that Springs “agrees to pay the
special monetary assessment on or before the date of sentencing.” Further, the
agreement stated that if “the Defendant is unable to pay the special assessment
prior to sentencing due to indigence, the Defendant agrees to participate in the
Inmate Financial Responsibility Program.” The Inmate Financial Responsibility
Program refers to a program in which the Bureau of Prisons staff assists “the
inmate in developing a financial plan” to meet “his or her legitimate financial
obligations.” 28 C.F.R. § 545.10.
      At the change of plea hearing, the district court reappointed the same
counsel upon Springs’s request, and accepted Springs’s guilty plea. The district
court also acknowledged that portion of the plea agreement which mentioned the
Inmate Financial Responsibility Program, and Springs affirmed that he understood
that provision.

                                              3
            USCA11 Case: 19-14803       Date Filed: 11/18/2020   Page: 4 of 9



         The sentencing hearing was in November 2019. After a brief discussion
about the Presentence Report, the district court asked, “Mr. Springs, would you

like to speak personally?” Mr. Springs responded by apologizing to the court, by
explaining his perjured testimony as stemming from an attempt “to get some help
from ongoing mistreatment” at the prison, and by requesting to be placed in the
REAP program, a program that would help him become reintegrated into society
following his long incarceration.
         At that point, counsel began to talk more about Springs’s specific

circumstances and the benefits the REAP program could provide. Next up was the
Government, which noted the absence of violence and serious infractions from
Springs’s record, but still asked for a “reasonable sentence that’s not greater than
necessary for both specific and general deterrence.”
         That was when counsel prompted Springs to talk about the specific purpose
for his perjury—the preservation of camera footage. Springs asked, “Well—may I
speak, Judge?” The court allowed him to speak, but went on to say that “we’re not
here to go into a whole series of complaints, but go ahead.” After Springs clarified
that he “just wanted to ask” the court’s “permission to speak,” he went on to
explain how, because of the 30-day policy on recording over camera footage,
“there was nothing” he “could do but continue to come to the court asking for
help.”
         The district court then handed down a prison term of 27 months, noting that
it was “at the bottom of the guideline range.” The prison term was to be followed
by three years of supervised release. Noting that Springs did “not have the

                                            4
            USCA11 Case: 19-14803           Date Filed: 11/18/2020        Page: 5 of 9



financial ability to pay a fine,” the district court waived it. But the district court
also declared that “as the law requires, a monetary assessment of $100 must be and

is ordered, which is due and payable immediately.”
       The hearing concluded without any objections from Springs or his counsel.
But that did not end this matter, because Springs now brings two issues for the first
time on appeal. He argues that the district court denied his right to allocution when
it stated that it was “not here to go into a whole series of complaints.” He also
argues that the plea agreement, insofar as it incorporates the IFRP, constitutes an

improper delegation to the Bureau of Prisons of the district court’s authority to
schedule the payments of fines and monetary penalties.
                                                II.
       “When a party does not object to an issue at sentencing, we review only for
plain error.” United States v. Cingari, 952 F.3d 1301, 1305 (11th Cir. 2020).
Because Springs did not raise either issue before the district court, we review the
district court’s alleged failure to allow allocution and imposition of a fine for plain
error.1 Id.; United States v. Doyle, 857 F.3d 1115, 1118 (11th Cir. 2017). To find
plain error, Springs must show that “(1) there is an error; (2) that is plain or
obvious; (3) affecting his substantial rights in that it was prejudicial and not



1
  Springs claims that he was ignored when he tried to object at the sentencing hearing. But the
only time that claim appears is in Springs’s reply brief, and the sentencing transcript provides no
indication that Springs attempted to object. We require that parties “submit all issues on appeal
in their initial briefs.” May v. Morgan Cnty. Georgia, 878 F.3d 1001, 1006 n.5 (11th Cir. 2017)
(quotation marks omitted). And in any event, “[s]tatements by counsel in briefs are not
evidence.” Travaglio v. Am. Express Co., 735 F.3d 1266, 1270 (11th Cir. 2013) (quotation
marks omitted).
                                                 5
          USCA11 Case: 19-14803        Date Filed: 11/18/2020    Page: 6 of 9



harmless; and (4) that seriously affects the fairness, integrity, or public reputation
of the judicial proceedings.” Cingari, 952 F.3d at 1305 (quotation marks omitted).

                                          III.
                                          A.
      The right to allocution, as codified in the Federal Rules of Criminal
Procedure, requires that the sentencing court “address the defendant personally in
order to permit the defendant to speak or present any information to mitigate the
sentence.” Fed. R. Crim. Proc. 32(i)(4)(A)(ii). But we do not require “a specific

script”; rather, we ask “whether the district court’s colloquy with the defendant is
the ‘functional equivalent’ of what Rule 32(i)(4)(A)(ii) prescribes.” United States
v. Perez, 661 F.3d 568, 584–85 (11th Cir. 2011) (quoting United States v. De Alba
Pagan, 33 F.3d 125, 129 (1st Cir. 1994)). And to show functional equivalency,
“the record must demonstrate that the court, the prosecutor, and the defendant must
at the very least have interacted in a manner that shows clearly and convincingly
that the defendant knew he had a right to speak on any subject of his choosing prior
to the imposition of sentence.” Id. at 585 (punctuation altered) (emphasis in
original) (internal quotation marks omitted).
      At the hearing, the district court began by telling Springs that “before I
impose sentence this afternoon, I think you know you’ll have an opportunity to
speak, both personally and through your attorney, about anything at all that you
believing I should know.” Shortly thereafter, the court asked Springs if he “would
. . . like to speak” personally. Springs took the court up on the offer, and after a
conversation regarding a letter Springs sent to the court, he told the court, “As far

                                           6
          USCA11 Case: 19-14803        Date Filed: 11/18/2020    Page: 7 of 9



as with reference to a punishment or punitive, I respect your wisdom.” He
requested to be placed in the REAP program, and ended by saying that “if you

have any anything aside from that, Judge, that you would like for me to answer,
inquiries, I’m going to do my best to shoot straight with you and give you the
truth.”
      That is how he ceded the floor, and that is why his argument that the court’s
statement that “we’re not here to go into a whole series of complaints” was a denial
of the right to allocution fails. Before the district court even made that statement,

Springs was told in no uncertain terms that he should know he had a right to speak
personally with regard to his sentence. He exercised that option, and ceased
speaking of his own accord. All of this was before the district court made the
statement that Springs objects so strenuously to. The right to allocution does not
confer the right to allocute twice.
      Springs argues that the court’s statement that he should not go into “a whole
series of complaints” intimidated him, and dissuaded him from sharing with the
court information that would have lessened his sentence. But Springs fails to point
us to any binding caselaw which suggests that would be enough to constitute a
denial of the right to allocution. In United States v. Prouty, the district court failed
to afford Prouty an opportunity to allocute, and could not comply with Rule 32 by
“directing comments to the lawyers.” 303 F.3d 1249, 1251, 1251 n.1 (11th Cir.
2002). In other cases, we found plain error where the court failed to personally
address the defendant in the allocution context. see Doyle, 857 F.3d at 1118 (11th
Cir. 2017); United States v. Carruth, 528 F.3d 845 (11th Cir. 2008). That is a far

                                           7
          USCA11 Case: 19-14803        Date Filed: 11/18/2020    Page: 8 of 9



cry from Springs’s argued subjective intimidation, especially since it was not
apparent in the sentencing hearing transcript.

      Springs was personally addressed, and invited to exercise his right of
allocution. The only alleged wrongs occurred well after he of his own volition
ceased to speak. The district court did not commit error, let alone plain error.
                                          B.
      Springs also argues before us (but not before the district court) that the
district court improperly delegated its judicial function to the Bureau of Prisons

with regard to the special assessment. As he sees it, the part of the plea agreement
where he agreed to participate in the IFRP gives the Bureau of Prisons an authority
to schedule his payments that it simply cannot exercise. But Springs must show
plain error to receive his requested relief, and the only binding case he cites to is
United States v. Prouty. 303 F.3d 1249.
      And for Springs’s case, Prouty is not all that it seems. In Prouty, we
interpreted 18 U.S.C. § 3572(d)(2), which provides that if the order “permits other
than immediate payment, the length of time over which scheduled payments will
be made shall be set by the court.” 303 F.3d at 1254. In that case, the district court
had ordered restitution “due and payable immediately,” but then told the defense
counsel that a payment schedule would be left “to the discretion of the Probation
Office or whoever does that.” Id. at 1253–54. We held that “we cannot endorse a
restitution order requiring ‘immediate’ payment with an informal understanding
that the probation office shall set a repayment schedule.” Id. at 1255.



                                           8
           USCA11 Case: 19-14803           Date Filed: 11/18/2020      Page: 9 of 9



       The most important difference between the case before us and Prouty,
though, is this: The sentence in Prouty was reviewed de novo, while the standard

of review here is plain error. “It is the law of this circuit that, at least where the
explicit language of a statute or rule does not specifically resolve an issue, there
can be no plain error where there is no precedent from the Supreme Court or this
Court directly resolving it.” United States v. Lejarde-Rada, 319 F.3d 1288, 1291
(11th Cir. 2003). And unlike in Prouty, the involvement of the Bureau of Prisons
and the IFRP came from the plea agreement that Springs entered into with the

government. We have no case law establishing that including the IFRP in a plea
agreement is improper, which means that Springs cannot establish plain error.2
                                              IV.
       The arguments Springs raised were raised for the first time before this Court.
Showing plain error is difficult, and Springs has failed to do so. Springs’s sentence
is AFFIRMED.




2
  We do not read Springs’s briefs as challenging the Bureau of Prison’s regulations themselves.
If Springs wants to bring such a challenge, he may do so via a 28 U.S.C. § 2241 petition. See
Lopez v. Davis, 531 U.S. 230, 236 (2001).
                                               9